Citation Nr: 0807902	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for service connection for depression secondary to 
tuberculosis.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to June 
1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  


FINDING OF FACT

No document of record may be construed as a claim for service 
connection for depression secondary to tuberculosis dated or 
received before October 31, 2001.     


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
2001, for service connection for depression secondary to 
tuberculosis are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, this appeal was initiated by 
disagreement with the effective date assigned for service 
connection for depression secondary to tuberculosis assigned 
following the grant of service connection for this disability 
by an October 2004 rating decision.  Although notice was not 
provided to the veteran prior to the initial adjudication of 
his claim for an earlier effective date for the grant of 
service connection for depression informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Notice as to the information needed to assign an earlier 
effective date was ultimately provided to the veteran by way 
of an April 2006 letter that was followed by readjudication 
of the claim for an earlier effective date by a November 2006 
rating decision.

As for the duty to assist, private and VA medical records 
have been obtained.  The argument of the veteran's attorney 
as addressed below notwithstanding, there is no indication in 
the record that there is additional evidence relevant to the 
issue decided herein that should be obtained.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

As indicated above, service connection for depression 
secondary to tuberculosis was granted by an October 2004 
rating decision.  The grant of service connection was made 
effective from March 8, 2002, which was, as the RO determined 
that this was the date of receipt of the claim for service 
connection for depression secondary to tuberculosis.  
Thereafter, a November 2006 rating decision assigned October 
31, 2001, as the effective date of the grant of service 
connection for depression secondary to tuberculosis based on 
a private medical report of that date that included the 
opinion that the veteran's depression was directly related to 
his service-connected pulmonary disability. 

In this case, the record shows that the veteran did not 
submit a claim for service connection for depression prior to 
October 31, 2001.  As noted above, a claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  A claimant has to let it 
be known that service connection is being sought for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.

The veteran's attorney argues that the March 8, 2002, 
document that has been viewed as the claim for service 
connection for depression secondary to tuberculosis should be 
construed as a "claim for increase."  The attorney for the 
veteran asserts that as such, and with application of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), it is 
asserted that VA should have conducted development to find 
whether it was "factually ascertainable" that the veteran 
was 100 disabled due to depression from March 8, 2001, to 
March 8, 2002, thereby warranting entitlement to an effective 
date of March 8, 2001, for a 100 percent service-connected 
disability rating for depression.  This argument must fail 
however, as a claim for service connection is entirely 
distinct and separate from a claim for increase, as is 
evidenced in most pertinent part in the instant case, by the 
fact that there are different criteria for assigning 
effective dates for service connection and increased ratings 
as codified at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  To 
accept the argument advanced by the veteran's attorney would 
be tantamount to concluding that the separate and distinct 
treatment of claims for service connection and claims for 
increase codified at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
have no legal effect.  The Board is bound by these criteria.  
38 U.S.C.A. § 7104(c) (West 2002).  As such, and with 
application of the proper criteria for assigning effective 
dates of grants of claims for service connection, an 
effective date prior to October 31, 2001, for the grant of 
service connection for depression cannot be assigned, as 
there is no document dated prior thereto that can be 
construed as a claim for service connection for depression.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the grant of service connection for 
depression, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

An effective date prior to October 31, 2001, for the grant of 
service connection for depression secondary to tuberculosis 
is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


